 

Page 1 of 1 PagelD #: 488

Rozenberg & Associates, PC
Attorneys At Law

Case 1:19-cv-05751-BMC Document 22 Filed 09/03/21

1601 Gravesend Neck Road, Suite 903A
Brooklyn. New York 11229

Fax: 718-395-1747 Tel: 888-850-3633

September 03, 2021

 

VIA ECF info@zratlaw.co
Hon. Brian M. Cogan, U.S.D.J.

United States District Court for the Eastern District of New York

225 Cadman Plaza East

Chambers 704S

Brooklyn, New York 11201

Re: Munoz v. 640, LLC
Civil Action No.: 1:1 9-cv-5751-BMC

Dear Judge Cogan:

This firm represents Plaintiffs in the above matter. I have conferred with Defendant’s
counsel, Todd Rossman, Esq., who has no objection. I respectfully request the Final Pretrial
Conference set for September 07, 2021 be adjourned to September 17, 2021.

I respectfully requesting the adjournment be granted because there will be no way for me

Respectfully submitted,

Zachary S. Rozenberg, Esq.

cc via ECF: Todd A. Rossman, Esq.

 
